 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   YVONN HEDMAN,
                                                              Case No.: 2:17-cv-02559-JAD-NJK
11           Plaintiff(s),
                                                                             Order
12   v.
                                                                        [Docket No. 20]
13   ALBERTSON’S, LLC,
14           Defendant(s).
15          Pending before the Court is a motion to take an out-of-state deposition. Docket No. 20.
16 This motion fails for several threshold issues. First, the only legal authority cited are state rules of
17 procedure, but this Court applies the Federal Rules of Civil Procedure with respect to discovery.
18 Second, discovery in this case has been closed for months. See Docket No. 16 (setting discovery
19 cutoff of July 30, 2018). Accordingly, the motion is hereby DENIED.
20          IT IS SO ORDERED.
21          Dated: October 2, 2018
22                                                                 ______________________________
                                                                   Nancy J. Koppe
23                                                                 United States Magistrate Judge
24
25
26
27
28

                                                      1
